ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on August 5, 1969 (225 So.2d 581) affirming the order of the Criminal Court of Record for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed January 28, 1970 (231 So.2d 205) remanded the cause to this court for the jpurpose of a further remand to the Criminal Court of Record for Dade County, Florida with directions to grant the defendant a hearing on his motion to vacate;
Now, therefore, It is Ordered that the mandate of this court heretofore issued in this cause on August 21, 1969 is withdrawn, the opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the cause is remanded to the Criminal Court of Record with directions to grant the defendant a hearing on his motion to vacate as set forth in the said opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the trial court (Rule 3.16(b) Florida Appellate Rules, 32 F.S.A.